DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Species I as embodied in fig. 12 in the reply filed on 12/13/2021 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai (US 7,323,918).
Regarding claim 1, Tai discloses a delay line [e.g. see delay line in figs. 10, 7, also see figs. 8, 12] comprising; first to n-th delay cells [e.g. S1 (S31 is a typo), F1; S2, S3, F2/F3; S4, S5, F4/F5 ] configured to sequentially delay an input signal to respectively generate first to n-th output signals, wherein 'n' is an integer greater than or equal to 3; and a dummy delay cell [e.g. S6/S7/F6/F7] configured to delay the n-th output signal based on a delay control voltage [e.g. VDEL-CNTL] to generate a dummy output signal [e.g. the output signal of the dummy cell], wherein a delay amount of each of the first to (n-1)-th delay cells is adjusted on a basis of the delay control voltage and the output signal of the delay cell of a next stage of the corresponding delay cell, and a delay amount of the n-th delay cell is adjusted on a basis of the delay control voltage and the dummy output signal.

Regarding claim 2, Tai discloses the delay line of claim 1, wherein the first to n-th delay cells are configured to output first to n-th delayed clock signals from the first to n-th output signals, respectively.

Regarding claim 3, Tai discloses a delay line [e.g. see delay line in figs. 10/8, 7, also see figs. 8, 12] comprising: a first delay cell [e.g. S1, F1] configured to delay an input signal [e.g. the DEL-CNTL] and a second output signal [e.g. the output of the second cell] to generate a first output signal; a second delay cell [e.g. S2, S3, F2/F3] configured to delay the first output signal based on the delay control voltage and a dummy output signal to generate the second output signal; and a dummy delay cell [e.g. S4, S5, F4/F5] configured to delay the second output signal based on the delay control voltage to generate the dummy output signal. Also see matching elements of claims 1-2 rejections.

Regarding claim 4, Tai discloses the delay line of claim 3, wherein a delay amount of the first delay cell is adjusted on a basis of the delay control voltage and the second output signal.

Regarding claim 5, Tai discloses the delay line of claim 3, wherein the first delay cell is configured to output a first delayed clock signal from the first output signal.

Regarding claim 6, Tai discloses the delay line of claim 3, wherein a delay amount of the second delay cell is adjusted on a basis of the delay control voltage and the dummy output signal.

Regarding claim 7, Tai discloses the delay line of claim 3, wherein the second delay cell is configured to output a second delayed clock signal from the second output signal.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842